Case 3:19-cv-04753-AET-TJB Document 18-60 Filed 02/20/19 Page 1 of 4 PageID: 1934




                   EXHIBIT 
                     54 
Case 3:19-cv-04753-AET-TJB Document 18-60 Filed 02/20/19 Page 2 of 4 PageID: 1935
                                           Thursday, February 14, 2019 at 12:19:10 PM Central Standard Time

Subject:    Defense Distributed et al. v Grewal, No. 3:19-cv-04753-AET-TJB (D.N.J.)
Date:       Thursday, February 14, 2019 at 12:17:30 PM Central Standard Time
From:       Chad Flores <Cﬂores@beckredden.com>
To:         Jeremy Feigenbaum <Jeremy.Feigenbaum@njoag.gov>, katherine.gregory@law.njoag.gov
            <katherine.gregory@law.njoag.gov>, Melissa Medoway <Melissa.Medoway@law.njoag.gov>,
            Glenn Moramarco <Glenn.Moramarco@law.njoag.gov>
CC:         Daniel L. SchmuXer <dschmuXer@hartmanwinnicki.com>
ADachments: LeXer February 14 2019.pdf


Dear Counsel,

I attach an important letter regarding this case. In addition to this e-mail, a printed copy is being mailed
to you.

______________________
Chad Flores
Partner • Beck Redden LLP
cflores@beckredden.com
(713) 951-6268




                                                                                                        Page 1 of 1
Case 3:19-cv-04753-AET-TJB Document 18-60 Filed 02/20/19 Page 3 of 4 PageID: 1936




  C HAD F LORES                                                                         DIRECT (713) 951-6268
  BOARD CERTIFIED ♦ CIVIL APPELLATE LAW                                            cflores@beckredden.com
  TEXAS BOARD OF LEGAL SPECIALIZATION


  February 14, 2019

  Jeremy Feigenbaum                                        Glenn Moramarco
  Katherine Gregory                                        Office of the New Jersey Attorney General
  Melissa Medoway                                          25 Market Street, First Floor
  Office of the New Jersey Attorney General                Trenton, NJ 08625
  124 Halsey Street, Fifth Floor
  Newark, NJ 07101

  Re:      Defense Distributed et al. v Grewal, No. 3:19-cv-04753-AET-TJB (D.N.J.)


  Dear Counsel,

          The letter you filed with the Court on Tuesday disclaimed one of the threats that had
  apparently been made by Attorney General Grewal against the Plaintiffs. But the letter did not
  disclaim any of the other threats that have been made against the Plaintiffs by the Attorney General.
  So, we pose the case’s most immediate question in no uncertain terms: If Defense Distributed, the
  Second Amendment Foundation, or CodeIsFreeSpeech.com publish the computer files at issue, will
  Attorney General Gurbir Grewal bring civil or criminal enforcement actions against them for it?

           Currently, every account of the Attorney General’s actions since July 2018 establishes that he
  will, indeed, punish the Plaintiffs for sharing these computer files by deploying the civil and criminal
  legal tools at his disposal. In the event that the files are published again, he threatens to sue the
  Plaintiffs in civil actions to enjoin the speech. No letter disclaims that. In the event that the files are
  published again, he threatens to coerce the Plaintiffs’ service providers to shut down the speech. No
  letter disclaims that. Worst of all, in the event that the files are published again, he threatens to use
  prosecution under the speech crime to jail the Plaintiffs. No letter disclaims that. Hence, the threats
  warranting a preliminary injunction against the Attorney General are as real and imminent as ever.

          At the Defense Distributed II preliminary injunction hearing before the United States District
  Court for the Western District of Texas, we asked the Attorney General whether he still intends to
  stop publication of the files at issue via the mail. No disclaimer occurred. He equivocated, which
  does nothing but continue the infliction of censorship’s irreparable harms upon the Plaintiffs.

           To avoid a preliminary injunction here, the Attorney General would need to unequivocally
  disclaim all of his current threats. In particular, he would need to take the position that New Jersey
  Statute 2C:39-9(l)(2) will not be enforced against the Plaintiffs as punishment for publishing the files
  at issue via the internet or via the mail. Will he do so? Likewise for the civil punishments he threatens
  (e.g., civil lawsuits and cease-and-desist orders). Will he now unequivocally disclaim these threats?
Case 3:19-cv-04753-AET-TJB Document 18-60 Filed 02/20/19 Page 4 of 4 PageID: 1937
  February 14, 2019
  Page 2 of 2

         As you know, the March 20 hearing on our motion for a preliminary injunction is nearing and
  we are due to submit amended filings, if any, by February 20. Time is of the essence.

           If the Attorney General wishes to narrow this dispute by unequivocally disclaiming any or all
  of his existing threats, we request that it be done no later than February 19 so that we may accurately
  prepare our next filing. Otherwise, we will proceed on the understanding that the Attorney General
  stands by the position that he has staked out ever since July 2018: If Defense Distributed, the Second
  Amendment Foundation, or CodeIsFreeSpeech.com publish the computer files at issue via the mail
  or via the internet, Attorney General Grewal will respond by enforcing the speech crime of New
  Jersey Statute 2C:39-9(l)(2) against them, by using civil enforcement mechanisms to direct the
  Plaintiffs to cease and desist publishing the files at issue, and/or by using civil enforcement
  mechanisms to direct the Plaintiffs’ communication service providers to cease and desist publishing
  the files at issue.

                                                     Sincerely,



                                                     Chad Flores
                                                     Counsel for Plaintiffs
